Citation Nr: 0332950	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  98-05 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
Leishmaniasis.

2.  Entitlement to service connection for a tumor of the 
spine, claimed as secondary to service-connected 
Leishmaniasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1978 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran was initially scheduled for a hearing before a RO 
hearing officer in August 1998.  In correspondence dated in 
August 1998, the veteran requested that the hearing be 
postponed for a later date.  A subsequent hearing was set for 
a date in January 1999.  The veteran cancelled the hearing 
request and requested that the case be forwarded to the Board 
for appellate adjudication.


FINDINGS OF FACT

1.  There is competent evidence of record linking the 
veteran's peripheral neuropathy to the use of the medication, 
Pentostam, for the treatment of his service-connected 
Leishmaniasis.

2.  There is competent evidence of record linking the 
veteran's Schwannoma tumor of the conus medullaris of the 
spine, status post surgical excision, to the use of the 
medication, Pentostam, for the treatment of his service-
connected Leishmaniasis.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy is proximately due to, or the 
result of, the service-connected Leishmaniasis.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2003)

2.  A Schwannoma tumor of the conus medullaris of the spine, 
status post surgical excision, is proximately due to, or the 
result of, the service-connected Leishmaniasis. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000). See 38 U.S.C.A. § 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

With respect to notice, a VA letter to the veteran dated in 
April 2002, as well as a rating decision, statement of the 
case, and a supplemental statement of the case, informed the 
veteran of the evidence necessary to substantiate his claims 
for service connection as well as VA development activity.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examinations.  The 
Board has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.   Essentially, all available evidence that 
could substantiate the veteran's claims has been obtained.  
There is no indication in the file that there are additional 
relevant records that could be obtained.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Hence, 
notwithstanding the information provided in the April 18, 
2002 VA letter, a full year is allowed to respond to a VCAA 
notice.  However, in light of the favorable determinations 
contained herein, no practical benefit would be served by a 
Remand to correct such procedural error.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).



Factual Background

The veteran is service-connected for Leishmaniasis.  He 
contends that his use of the medication Pentostam, to treat 
the Leishmaniasis, caused him to develop peripheral 
neuropathy and a tumor of the spine.

A private radiology report dated in December 1995 revealed a 
bulging annulas fibrosus at L5-S1.

A medical statement dated in January 1996 and treatment 
records dated from September 1994 to April 1995 were received 
from R. A. Alvarez, M.D.  Dr. Alvarez stated that the veteran 
had been under his care since 1995 and that he had been seen 
with complaints of pain in his joints, myalgias, and cramps.  
It was noted that the veteran had a history of having 
received treatment for Leishmaniasis with Pentostam in 1984 
and in 1986.  It was reported that he had peripheral 
neuropathy.  It was Dr. Alvarez's opinion that the veteran's 
peripheral neuropathy was most likely secondary to the use of 
Pentostam which was used to treat the Leishmaniasis.  

The veteran reported for a VA neurological examination in 
June 1996.  He complained of arthralgias, dysesthesias and 
paresthesis of the lower extremities.  He stated that walking 
on his right foot hurts and his knees have failed and he has 
fallen down several times because of this.  The examiner 
noted that an MRI of the spine conducted in August 1996 
showed a well circumscribed enhancing tumor at the level of 
the conus medullaris.  The veteran was diagnosed with 
peripheral neuropathy and intraspinal tumor at the level of 
the conus.  It was noted that the veteran was scheduled to 
have the tumor surgically removed and that an opinion as to 
the relationship of the tumor, as well peripheral neuropathy 
already diagnosed by studies, to the use of Pentostam, could 
not be given until there was a pathological diagnosis of the 
tumor.  The examiner explained that once the pathological 
diagnosis of the tumor was made, a search of the literature 
for a relationship, if any, between Pentostam and the tumor, 
as well as the peripheral neuropathy, could be performed.

VA surgical reports dated in October 1996 revealed that the 
veteran underwent surgery to remove a spinal cord tumor.  

Following removal of the veteran's tumor, the claims folder 
was provided to a VA medical physician in October 1996 for an 
opinion.  The VA physician noted that the pathologic report 
revealed that the tumor was a Scwannoma (Neurilemmoma).  It 
was reported that a search had been conducted and no 
information was obtained in the medical literature about a 
relationship between this type of tumor and Pentostam, or 
Pentostam and peripheral neuropathy, either for or against 
such relationship.  The examiner concluded that in view of 
the scanty information available as to the use of Pentostam 
and its effects, the veteran should be given the benefit of 
the doubt that his neurologic conditions are related to the 
use of the medication. 

The Regional Office submitted the veteran's claims folder to 
a board of two physicians for another medical opinion.  In a 
December 1996 memorandum, the RO requested that a Board 
composed of a neurologist and an infectious diseases 
specialist render an opinion as to whether the treatment with 
Pentostam administered in 1984 was more likely or less likely 
to have resulted in the Schwannoma of the conus medullaris or 
peripheral neuropathy.

In response to the RO's request, a medical opinion by a Board 
of two physicians was provided in March 1997.  After 
reviewing all the information, they concluded that the 
treatment administered with Pentostam is more likely than not 
to have resulted in the Schwannoma of the conus medullaris 
and the peripheral neuropathy.

The RO determined that the physicians' statement was 
insufficient and returned the claims folder to the physicians 
for further evaluation of the veteran's conditions.

A reply memorandum was provided by the Chief of Staff in 
April 1997 in which it was stated that the RO's inquiry was 
reviewed by a Board of neurologists, an internist and 
clinical pharmacist doctor.  It was reported that an 
extensive review of the literature had been carried out as 
well.  It was emphasized that there was no available evidence 
of such cause and effect relationship as requested by the RO.   

In a July 1997 memorandum, the RO once again asked for an 
association between the disabilities claimed and Pentostam 
treatment.

A VA medical opinion was provided in August 1997.  It was 
noted that the available medical literature that had been 
consulted did not prove or disprove a positive association 
between the Pentostam and the claimed disabilities.  It was 
indicated that the available information consisted mainly of 
inconclusive research projects.  It was stated that the March 
1997 opinion was based on the terminology of  "more likely 
than not."  It was explained that, considering that the drug 
used was a toxic one and there being a reasonable doubt, the 
opinion was decided in favor of the veteran.   

Analysis

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury ..." 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the medical evidence supports the grant of 
service connection for peripheral neuropathy and a Schwannoma 
tumor of the conus medullaris of the spine, status post 
surgical excision.  The veteran has been diagnosed with 
peripheral neuropathy and a Schwannoma tumor of the conus 
medullaris of the spine which was surgically excised.  
Several VA physicians have opined that the veteran's 
peripheral neuropathy and tumor of the spine are more likely 
than not to have been caused by the use of Pentostam for the 
treatment of his service-connected Leishmaniasis.  These 
opinions were based on a review of the veteran's medical 
history as well a review of current medical literature.  
There are no differing opinions of record.   

Hence, the Board finds that the evidence supports the finding 
that the veteran's peripheral neuropathy and Schwannoma tumor 
of the conus medullaris of the spine are the result of 
medication used to treat the service-connected Leishmaniasis.  
The Board thus holds that entitlement to service connection 
for peripheral neuropathy and a Schwannoma tumor of the conus 
medullaris of the spine, status post surgical excision, 
secondary to the service-connected Leishmaniasis, is 
warranted.  Service connection is therefore granted.


ORDER


Service connection for peripheral neuropathy, as secondary to 
Leishmaniasis, is granted.

Service connection for a Schwannoma tumor of the conus 
medullaris of the spine, status post surgical excision, as 
secondary to Leishmaniasis, is granted.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



